Citation Nr: 0108395	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

The propriety of the 20 percent rating for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty from August 1951 to 
February 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1999, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted the veteran's claim of 
entitlement to service connection for a duodenal ulcer, 
assigning the veteran a rating of 20 percent.  The veteran 
disagrees with the RO's rating decision, and has perfected an 
appeal of that decision.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  


The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

Under the VCAA, the VA has a duty to assist the veteran by 
obtaining a medical examination and opinion where 
appropriate.  Here, the veteran disagrees with the 20 percent 
rating assigned to his disability by the RO and seeks 
compensation at a higher rating.  The testimony and medical 
evidence in the record before the Board establishes that the 
veteran is taking Zantac and Reglan, as well as the 
suppository Phenergan, for his duodenal ulcer.  The veteran 
reported a weight loss of 13 pounds in December 1999, and 
reports that he has flare-ups of problems associated with his 
ulcer approximately four to five times a year, each lasting 
several days in duration, and normally characterized by the 
vomiting spells.  He also reported being nauseated at times 
and having a dark stool.  Additionally, the veteran reported 
that he has acid reflux.  Treatment records for the veteran 
indicate that he has occasional hematemesis.  

Currently, the veteran's duodenal ulcer is rated as 20 
percent disabling.  Pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7305, governing the evaluation of duodenal ulcers, a 
disability rating of 40 percent is warranted for moderately 
severe symptoms, meaning less than severe but with impairment 
of health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A disability rating of 
60 percent is warranted for severe symptoms, meaning pain 
that is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

Upon review of the record, the Board finds that the evidence 
is insufficient to allow the Board to make a determination as 
to the proper level of assessment for the veteran's 
disability.  It is not a function of the Board to make 
medical determinations or render medical opinions, and 
therefore a remand is appropriate in this case to allow the 
Board to obtain a medical examination and opinion which will 
provide the Board with the necessary evidence to properly 
consider the veteran's claim.

Additionally, in a recent decision, the United States Court 
of Appeals for Veterans Claims (Court) held that, where the 
issue involves an appeal which has been developed from the 
initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Further, the veteran must be informed of the 
scope of the issue; the Court specifically found that framing 
the issue as "entitlement to an increased rating" did not 
sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection (in this 
case, the date of claim), as well as a prospective rating.  
Id.  Thus, the RO must consider whether staged ratings are 
warranted by the evidence, and explicitly note that staged 
ratings have been considered.  Further, the veteran must be 
informed that the scope of the issue includes the possibility 
of staged ratings during the appeal period.

Because of this, the Board finds it appropriate to remand the 
veteran's case to the RO so that evidence of the veteran's 
claim may be more fully developed prior to the Board's 
further consideration of this claim.


While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for an examination addressing his 
duodenal ulcer. The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  The examiner 
must be furnished the claims file prior 
to the examination.  The examiner should 
be specifically asked to address whether 
the veteran has anemia, periodic 
vomiting, recurrent hematemesis or 
melena, weight loss, as well as the 
frequency and duration of episodes 
involving his ulcer, and whether his 
ulcer is productive of impairment of 
health.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 
17, 2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings are appropriate for the veteran's 
service-connected duodenal ulcer for any 
part of the appeal period.  If the 
decision as to any issue remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  
Concerning the propriety of the rating 
assigned for the service-connected 
duodenal ulcer, the supplemental 
statement of the case should indicate 
that the potential for "staged" ratings 
has been considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




